Exhibit 99.1 Employers Holdings, Inc. Investor Presentation June, 2010 Safe Harbor Disclosure This slide presentation is for informational purposes only.It should be read in conjunction with our Form 10-K for the year 2009, our Form 10-Qs and our Form 8-Ks filed with the Securities and Exchange Commission (SEC), all of which are available on the “Investor Relations” section of our website at www.employers.com. Non-GAAP Financial Measures In presenting Employers Holdings, Inc.’s (EMPLOYERS) results, management has included and discussed certain non-GAAP financial measures, as defined in Regulation G.Management believes these non-GAAP measures better explain EMPLOYERS results allowing for a more complete understanding of underlying trends in our business.These measures should not be viewed as a substitute for those determined in accordance with GAAP.
